Citation Nr: 0207162	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-20 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee, to include as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to May 1968.  
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board is undertaking additional development on the issue 
of service connection for degenerative joint disease of the 
left knee, claimed as secondary to the veteran's service-
connected right knee, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §  20.903).  After giving the 
veteran notice and reviewing his response to the notice, the 
Board will prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1. An April 1987 RO decision denied service connection for 
degenerative joint disease of the left knee, claimed as 
secondary to a service-connected right knee.  

2. The evidence associated with the claims file subsequent to 
the RO's April 1987 decision is new and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim. 






CONCLUSION OF LAW

1. The RO's April 1987 decision denying service connection 
for degenerative joint disease of the left knee, claimed as 
secondary to a service-connected right knee, is final.  38 
U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (2001).

2. New and material evidence has been presented to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the left knee, claimed as secondary to a 
service-connected right knee.  38 U.S.C.A. §§ 5108 (West 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for degenerative 
joint disease of the left knee, claimed as secondary to a 
service-connected right knee, on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's claim of service connection was addressed in an 
April 1987 RO decision and service connection was denied.  
That decision is final.  See 38 U.S.C.A. § 7105(a)(c) (West 
1991); 38 C.F.R. §  20.1103 (2001).  In December 1998, the 
veteran filed to reopen his claim.  In a July 1999 rating 
decision, the RO denied reopening the claim on the basis that 
new and material evidence had not been submitted.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final decision for this claim, 
the April 1987 RO decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West Supp. 2001); 38 C.F.R. § 3.156 
(2001).  When a veteran seeks to reopen a claim, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance is "new and material."  Under 
the version of 38 C.F.R. § 3.156(a) applicable to this case, 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a), as 
in effect prior to August 29, 2001; Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  As the veteran filed his claim prior to that 
date, the earlier version of the law, as set forth above, 
remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

The Board notes further that in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a 
September 1999 statement of the case and a supplemental 
statement of the case in April 2000, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to reopen and 
substantiate his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and VA hospitalization records, as well as 
private medical statements have been received.  In this 
regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 

In the present case, subsequent to the April 1987 RO 
decision, the veteran submitted VA hospitalization records 
reflecting that he underwent a total left knee replacement in 
January 1999.  He also submitted VA outpatient treatment 
reports dated January 1999 to February 1999.  A statement 
from the veteran's personal physician was additionally 
submitted in support of his service connection claim.  In 
this statement dated in August 1999, Barry I. Stein, M.D. 
stated, in pertinent part, that "[i]t is very conceivable 
that the extra weight on the left knee contributed to early 
joint replacement of the left knee which was secondary to the 
arthritis in the right knee."  This evidence bears directly 
and substantially upon the specific matter under 
consideration, i.e., whether the veteran's current 
degenerative joint disease of the left knee is related to his 
service-connected right knee.  It is the Board's opinion that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.  

For the reasons described above, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim for entitlement to service connection for degenerative 
joint disease of the left knee, claimed as secondary to a 
service-connected right knee.  However, given VA's statutory 
duty to assist the veteran, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of this case is 
necessary.  The Board finds that a VA examination of the 
veteran is necessary prior to further Board action.  See 38 
C.F.R. § 3.159(c)(4).  Following such development, this case 
will be ready for appellate review.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the left knee, claimed as secondary to a service-connected 
right knee, and the appeal is granted to this extent only.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

